Citation Nr: 0529986	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for fracture 
of the right clavicle.  

2.  Entitlement to a higher initial evaluation for seborrheic 
dermatitis and folliculitis of the scalp, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran served on active duty from June 1975 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, granted 
service connection for a right clavicle fracture, healed, and 
assigned a noncompensable rating effective August 1999; 
granted service connection for seborrheic dermatitis and 
folliculitis of the scalp and assigned a 10 percent rating 
effective August 1999; and denied service connection for a 
left knee disability, an eye disability; hearing loss 
disability, and gastritis.  

In an April 2002 rating decision, service connection was 
granted for a left knee anterior crusciate ligament injury, 
postoperative.  Thus that issue was resolved.  

In February 2003, the veteran testified before the 
undersigned at a Travel Board hearing.  In June 2003, the 
Board remanded this case.  

In a March 2004 rating decision, service connection was 
granted for bilateral hearing loss.  Thus, that issue was 
resolved.  

In a June 2004 rating decision, service connection for right 
knee pain and low back pain were denied.  An increased rating 
for service-connected left knee disability was denied.  The 
veteran did not initiate an appeal.  

In a November 2004 decision, the Board denied service 
connection for an eye disability and for gastritis.  The 
issues listed on the front page of this decision were 
remanded to the agency of original jurisdiction (AOJ) for 
further action.  






FINDINGS OF FACT

1.  The veteran's right clavicle disability causes limitation 
of motion on abduction to shoulder level.  

2.  The seborrheic dermatitis and folliculitis are not 
productive of constant exudation or itching, or marked 
disfigurement.

3.  The seborrheic dermatitis and folliculitis do not affect 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas; and have not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
fracture of the right clavicle are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.20,4.59, 4.71a, 
Part 4, Diagnostic Code 5201 (2005).

2.  The criteria for rating in excess of 10 percent for 
seborrheic dermatitis and folliculitis are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2002); Diagnostic Codes 7806, 
7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The adequate notice of VCAA did not predate initial 
adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
the subsequent supplemental statement of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined multiple times.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Here, uniform ratings are appropriate 
for each disability.  


Right Clavicle Fracture

In December 2000, the veteran was afforded a VA joints 
examination.  It was noted that the veteran was right-hand 
dominant.  The veteran was working in construction and taking 
Vicoprofen following an on-the-job knee injury in September 
2000.  The veteran reported that he had a history of problems 
with his right clavicle since an inservice fracture in 1976.  
Currently, he only had difficulty when the weather changed.  
He noted aching at the fracture site only.  It was noted that 
the veteran had continued to run, walk, and engage in regular 
activities.  Physical examination revealed full active range 
of motion of the right shoulder with no pain to palpation.  
His neurological evaluation was normal.  X-rays revealed 
deformity of the distal inferior clavicle consistent with 
history of remote trauma.  There was no evidence of acute 
fracture.  No lytic or blastic lesions were identified.  The 
impression was right clavicle fracture, healed, minimally 
symptomatic.  

In February 2003, the veteran testified at a Travel Board 
hearing.  At that time, the veteran related that he felt that 
he had arthritis in his right shoulder, but he had not had x-
rays to see if he had arthritis.  He related that he had 
stiffness in his right shoulder.  He related that when he 
lifted his right arm above his head, he would have pain.  

In February 2005, the veteran was afforded another VA joints 
examination.  It was noted that the veteran was right-hand 
dominant.  The veteran indicated that he had not seen a 
medical doctor for his shoulder since service.  The veteran 
stated that he needed to use crutches and canes over the last 
five years and this use had worsened his right shoulder 
disability.  At this time, the veteran complained of pain 
over the anterior aspect of the right shoulder and to a 
greater degree, over the deltoid.  The pain was worse with 
repetitive activities, pushing, pulling, and over the head 
lifting.  Physical examination revealed that range of motion 
of the shoulder was limited to 120 degrees of flexion, 90 
degrees of abduction, 80 degrees of external rotation, and 60 
degrees of internal rotation.  He complained of pain with 
impingement maneuver.  He had no pain with supraspinatus 
maneuver.  His shoulder was tender to palpation over the 
acromioclavicular joint, and to a lesser degree, over the 
deltoid.  There was no evidence of instability.  X-rays 
revealed some calcification in the coracoclavicular 
ligaments.  The impression was clavicle fracture and 
impingement syndrome of the right shoulder.  The examiner 
stated that there was no evidence of ongoing residuals of a 
right clavicle fracture.  There was no evidence of 
subluxation or dislocation.  In the examiner's opinion, the 
current clinical picture resembled impingement type syndrome 
consistent with overuse of the right upper extremity as a 
result of his work related injuries to his leg.  The veteran 
described no additional effects of his condition of his usual 
occupation or daily activities.  Range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
during flare-ups, other than indicated in the examination.  
The veteran described no incapacitating episodes during the 
past 12 month period, other than stated.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's right clavicle disability is rated under 
Diagnostic Code 5203.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.
Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 30 
percent rating.  When motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the minor arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  He also does not have 
malunion of the humerus, recurrent dislocations of the 
scapulohumeral joint, fibrous union of the humerus, nonunion 
(false flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.  Thus, his shoulder disability will 
not be rated on any of those bases.

Arthritis is not currently shown on x-ray.  However, because 
he has periarticular pathology, the right shoulder disorder 
may be rated by analogy to arthritis.  Such evaluation may 
provide a 10 percent evaluation when there is painful motion 
and is otherwise rated on limitation of motion.
The veteran has reported painful motion.  On examination, 
there is limitation of motion.  Although the veteran can lift 
his arm above shoulder level on flexion, he cannot do so on 
abduction.  On abduction, movement is limited to shoulder 
level.  

Under Diagnostic Code 5201, if the veteran's shoulder 
disability limits arm motion to shoulder level for the major 
arm, a 20 percent rating is warranted.  That is the case 
here.  However, even considering the directives of DeLuca, 
movement is not limited to between side and shoulder level; 
thus a rating in excess of 20 percent is not warranted.  The 
veteran's December 2000 examination noted normal range of 
motion and there was no pain at that time.  The veteran has 
indicated that he has had pain.  He is competent to do so.  
In affording the veteran the benefit of the doubt while 
taking into consideration his consistent complaints of pain, 
the Board finds that the 20 percent rating should be assigned 
for the entire appeal period even if pain was not present at 
the time of that one examination.  The Board also notes that 
while the left knee injury has played a role in the 
impingement syndrome, he is service-connected for that 
disability.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports a higher rating of 
20 percent.

Seborrheic Dermatitis and Folliculitis of the Scalp

In December 2000, the veteran was afforded a VA examination.  
At that time, the veteran complained of having a rash on his 
forehead, hair, and around his mouth.  He reported that past 
medications and shampoos did not help.  Physical examination 
revealed erythematous, crusted papules of the occipital 
scalp.  There were erythematous, scaly patches of the 
bilateral eyebrows, nasolabial fold.  Telangiectasia of the 
nose and cheeks with purplish hue of the nasal tip and 
dorsum.  There were no erythematous papules of the face.  

The assessment was seborrheic dermatitis of the face which is 
a very common condition and although not curable, it is 
easily suppressed with hydrocortisone one percent cream, 
twice per day (Bid), and an anti-dandruff shampoo; 
folliculitis of the scalp which was also a common condition 
and treatable with topical antibiotic agents, 
isotretinoin/tretinoin, systemic antibiotics; and possible 
rosacea without erythematous papules at this time, treatable 
with topical Metrogel or Doxycycline which would also be 
helpful to the folliculitis.  

In February 2003, the veteran testified at a Travel Board 
hearing.  The veteran reported that he had skin flare-ups.  
He related that he could not use a comb on his scalp, he had 
to use a brush.  He stated that stress caused breakouts.  He 
indicated that he got pustules and then shaving would cause 
him to bleed.  He reported that he had the pustules once per 
month, sometimes more if he was having stress.  

In February 2005, the veteran was afforded another VA 
examination.  Currently, the veteran reported that he had not 
used prescription medication in the past 12 months.  He was 
using an over-the-counter acne cream.  There had been no side 
effects or systemic symptoms.  Physical examination revealed 
scant greasy scaling of the left conchal bowl.  There was one 
2 millimeter pustule on the left neck, and a few (less than 
5) excoriated papules which were less than 3 millimeters in 
diameter scatters on the scalp.  There was no scarring.  
There was no gross scaling of the scalp.  Less than 1 percent 
of the exposed areas of the skin (head, neck, hands) and less 
than one percent of the total BSA were involved.  All lesions 
were superficial.  The diagnoses were seborrheic dermatitis 
and excoriated folliculitis, mild.  

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
skin disorder changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise. However, the effective date of a 
liberalizing law or VA issue may be no earlier than the date 
of the law or VA issue.  38 U.S.C.A. § 5110.
Under the old regulations, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Diagnostic Code 7813 was rated on the basis of 
Diagnostic Code 7806.  

The Board notes that under the old regulations, the veteran's 
seborrheic dermatitis and folliculitis do not warrant a 30 
percent rating.  The competent evidence does not show that 
the veteran had exudation or itching constant, extensive 
lesions, or marked disfigurement.  The veteran has periods of 
breakouts where he has pustules which were aggravated by 
stress or activities such as shaving, but there was no 
constant itching or exudation.  The lesions were not 
extensive as shown in the medical evidence, they were limited 
in amount and to certain areas.  They were not disfiguring.  
The veteran has received periodic outpatient treatment, but 
he has not been seen for his seborrheic dermatitis and 
folliculitis.  

Under the new regulations, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 
30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 50 percent rating is warranted if more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Or rate as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.
Under Diagnostic Code 7800, a 30 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Under note (1), the 8 
characteristics of disfigurement for purposes of evaluation 
under § 4.118, are: a scar 5 or more inches (13 or more cm.) 
in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39-
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39-sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39-sq. cm.).  Under note 
(3) the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria.  

Diagnostic Code 7813 now provides that disabilities, such as 
the veteran's, are rated either as scars or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.  See also Diagnostic Code 7820.

The Board notes that the veteran does not have scarring of 
the skin, so a higher rating on this basis is not 
appropriate.

With regard to Diagnostic Code 7806, a higher rating is also 
not warranted based on the new criteria.  A 30 percent rating 
is warranted if 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  The 
veteran's skin disabilities do not cover 20 to 30 percent of 
his entire body.  Rather, less than 1 percent of the exposed 
areas of the skin (head, neck, hands) and less than one 
percent of the total BSA were involved.  The skin disorders 
have not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12-month period.  There are no 
systemic symptoms and the veteran had not been on 
prescription medication in the last 12 months.  
In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 10 percent for seborrheic 
dermatitis and folliculitis, have not been met.  In reaching 
this decision, the Board has considered the doctrine of 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating for right clavicle fracture is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits..  

A rating in excess of 10 percent for seborrheic dermatitis 
and folliculitis is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


